internal_revenue_service number release date index number ------------------------ ------------------------------------------ ----------------------- ------------------------------ - company trust_beneficiary department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 - plr-140016-03 date july legend ------------------------------------------------------- --------------------------- ------------------------------ ----------------------- -------------------- ------------------------- -------------------- ---------------------- ---------------------- decedent date date date date date dear ----------- company requesting a ruling under sec_1362 of the internal_revenue_code --------------------------- -------------------------- -------------------------- this letter responds to a letter dated date submitted on behalf of facts plr-140016-03 sec_1362 for the year beginning date company was incorporated on date and elected s_corporation status under on date decedent a u s citizen created a revocable_trust decedent’s shares of company stock were transferred to the trust on date decedent died and trust became an irrevocable_trust which continued to hold the shares of company stock beneficiary a u s citizen is the sole income_beneficiary of trust it is represented that the terms of trust possess all the elements of a qualified_subchapter_s_trust qsst as defined in sec_1361 in june of ------- company discovered that a qsst election was never filed company beneficiary and the trustee of trust were not aware of the failure_to_file a qsst election at all times since decedent s death company beneficiary and the trust represent that they intended that the shares of company stock be held in a_trust that was a permitted s_corporation shareholder company represents that the termination of its s_corporation_election was inadvertent company further represents that at all times subsequent to decedent s death company and its shareholders have treated company as an s_corporation in addition company and its shareholders agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the service company and beneficiary also represent that trust satisfies the requirements in sec_1361 to be a qsst in addition trust and beneficiary agree to make such adjustments consistent with the treatment of the trust as a qsst as may be required by the service company requests a ruling for relief from the inadvertent termination of its s_corporation status under sec_1362 law sec_1361 provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 provides that for purposes of sec_1361 a_trust which was described in sec_1361 immediately before the death of the deemed plr-140016-03 owner and which continues in existence after the death is a permitted shareholder but only for the 2-year period beginning on the day of the deemed owner s death sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1361 provides that a qsst means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary plr-140016-03 conclusion based on the information submitted and the representations made trust was an eligible s_corporation shareholder under sec_1361 before date after date trust was an eligible s_corporation shareholder under sec_1361 for the year period beginning on date accordingly we conclude that company s s_corporation_election was terminated on date when the two year period after decedent s death ended and trust became an ineligible shareholder we further conclude that this termination was inadvertent within the meaning of sec_1362 thus under the provisions of sec_1362 company will be treated as an s_corporation from date and thereafter provided that the beneficiary of trust files a qsst election with an effective date of date within days following the date of this letter with the appropriate service_center and provided that company s s_corporation_election is valid and is not otherwise terminated under sec_1362 a copy of this letter should be attached to the qsst election during the termination period and thereafter trust will be treated as if it was a qsst described in sec_1361 and beneficiary will be treated for purposes of sec_678 as the owner of trust accordingly beneficiary must include trust’s pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to trust under sec_1368 the shareholders of company also must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to the shareholders under sec_1368 if company trust_beneficiary or any of company s other shareholders fail to treat company as described above this ruling will be null and void except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically we express or imply no opinion concerning whether company is otherwise qualified to be an s_corporation or whether trust is otherwise qualified to be a qsst pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s authorized representative plr-140016-03 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s christine ellison branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
